
	
		III
		110th CONGRESS
		2d Session
		S. RES. 421
		IN THE SENATE OF THE UNITED STATES
		
			January 23, 2008
			Mr. McConnell (for
			 himself and Mr. Bunning) submitted the
			 following resolution; which was considered and agreed to
		
		RESOLUTION
		Honoring the 150th anniversary of the
		  American Printing House for the Blind.
	
	
		Whereas the American Printing House for the Blind was
			 chartered in 1858 in Louisville, Kentucky by the General Assembly of Kentucky
			 through An Act to Establish the American Printing House for the Blind, in
			 response to a growing national need for books and educational aids for blind
			 students;
		Whereas Louisville, Kentucky was chosen as the best city
			 in which to establish a national publishing house to print books in raised
			 letters due to its central location in the country in 1858 and its efficient
			 distribution system;
		Whereas the 45th Congress passed an Act to promote the
			 education of the blind in 1879 designating the American Printing House for the
			 Blind as the official national source of textbooks and educational aids for
			 legally blind students below college level throughout the country, and Congress
			 appropriates Federal funds to the American Printing House for the Blind
			 annually for this purpose;
		Whereas, for 150 years, the American Printing House for
			 the Blind has identified the unique needs of people who are blind and visually
			 impaired and has developed, produced, and distributed educational materials in
			 Braille, large print, and enlarged print throughout the United States;
		Whereas the American Printing House for the Blind serves
			 more than 58,000 blind and visually impaired Americans each year; and
		Whereas the American Printing House for the Blind each
			 year attracts visitors from across the country and around the world to learn
			 about the history of the education of the blind and to exchange information on
			 the evolving needs of the population it serves: Now, therefore, be it
		
	
		That the Senate—
			(1)honors the 150th
			 anniversary of the establishment of the American Printing House for the Blind
			 in Louisville, Kentucky, and
			(2)recognizes the
			 important role the American Printing House for the Blind has played in the
			 education of blind and visually impaired students throughout the United
			 States.
			
